Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is response to the communication filed on October 25, 2021. After thorough search and examination of the present application and in light of the prior art made of record, claims 51, 54-57, 59-61, 64-67, 69-70 (re-numbered as 1-14) are allowed.

Claims 1-50, 52-53, 58, 62-63, 68 are previously or currently cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Anthony A. Boiano (Reg. # 77,544) on February 11, 2022.

This listing of claims will replace all prior versions, and listings, of claims in the Application: 

1-50.	(Cancelled)
51.	(Currently Amended) A method for updating associations between words in a search environment, the method comprising:
identifying a plurality of communications over a network connection during a first period of time, wherein the plurality of communications are associated with a topic;
determining whether a rate at which communications within the plurality of communications are created during the first period exceeds a predetermined rate;
in response to determining that the rate at which the communications within the plurality of communications are created exceeds the predetermined rate, increasing a stored strength of association between a first keyword and a second keyword, wherein the first keyword and the second keyword are associated with the topic;
receiving, subsequent to the first period of time, a first search query that comprises the first keyword; [[and]]
in response to receiving the first search query that comprises the first keyword:
determining whether the stored strength of association between the first keyword and the second keyword exceeds a predetermined minimum strength; and
in response to determining that the stored strength of association exceeds the predetermined minimum strength, identifying search results matching the first keyword and the second keyword;
determining that a predetermined amount of time has elapsed since increasing the stored strength of association between the first keyword and the second keyword;
in response to determining that the predetermined amount of time has elapsed since increasing the strength of association, decreasing the stored strength of association between the first keyword and the second keyword;
receiving, after the predetermined time has elapsed, a second search query that comprises the first keyword; and
in response to receiving the second search query that comprises the first keyword:
determining whether the stored strength of association exceeds the predetermined minimum strength; and
in response to determining that the stored strength of association does not exceed the predetermined minimum strength, searching for results matching the first keyword without searching for results matching the second keyword.
52.	(Cancelled) 
53.	(Cancelled) 
54.	(Previously Presented) The method of claim 51, further comprising increasing the stored strength of association, in response to determining that the rate at which the communications within the plurality of communications are created exceeds the predetermined rate, from a first strength that is lower than the predetermined minimum strength to a second strength that is greater than the predetermined minimum strength.
55.	(Previously Presented) The method of claim 51, wherein the plurality of communications comprises one of: communications on an online social network, email messages, text messages, Internet communications, websites, mobile application communications, and/or communications received from a third-party data source.
56.	(Previously Presented) The method of claim 51, wherein determining whether the rate at which the communications within the plurality of communications are created exceeds the predetermined rate comprises, receiving, from a third party data source, third party data indicating that the rate at which the communications within the plurality of communications are created exceeds the predetermined rate.
57.	(Previously Presented) The method of claim 51, wherein the communications in the plurality of communications are created by a plurality of users.
58.	(Cancelled)
59.	(Previously Presented) The method of claim 51, wherein the strength of association between the first keyword and the second keyword is stored in a knowledge graph.
60.	(Previously Presented) The method of claim 51, further comprising, in response to determining that the stored strength of association exceeds the predetermined minimum strength, generating for display the search results matching the first keyword and the second keyword.
61.	(Currently Amended) A system for updating associations between words in a search environment, the system comprising control circuitry configured to:
identify a plurality of communications over a network connection during a first period of time, wherein the plurality of communications are associated with a topic;
determine whether a rate at which the communications within the plurality of communications are created during the first period exceeds a predetermined rate;
in response to determining that the rate at which the communications within the plurality of communications are created exceeds the predetermined rate, increase a stored strength of association between a first keyword and a second keyword, wherein the first keyword and the second keyword are associated with the topic;
receive, subsequent to the first period of time, a first search query that comprises the first keyword; and
in response to receiving the first search query that comprises the first keyword:
determine whether the stored strength of association between the first keyword and the second keyword exceeds a predetermined minimum strength; and
in response to determining that the stored strength of association exceeds the predetermined minimum strength, identify search results matching the first keyword and the second keyword;
determine that a predetermined amount of time has elapsed since increasing the stored strength of association between the first keyword and the second keyword;
in response to determining that the predetermined amount of time has elapsed since increasing the strength of association, decrease the stored strength of association between the first keyword and the second keyword;
receive, after the predetermined time has elapsed, a second search query that comprises the first keyword; and
in response to receiving the second search query that comprises the first keyword:
determine whether the stored strength of association exceeds the predetermined minimum strength; and
in response to determining that the stored strength of association does not exceed the predetermined minimum strength, search for results matching the first keyword without searching for results matching the second keyword.
62.	(Cancelled) 
63.	(Cancelled) 
64.	(Previously Presented) The system of claim 61, wherein the control circuitry is further configured to increase the stored strength of association, in response to determining that the rate at which the communications within the plurality of communications are created exceeds the predetermined rate, from a first strength that is lower than the predetermined minimum strength to a second strength that is greater than the predetermined minimum strength.
65.	(Previously Presented) The system of claim 61, wherein the plurality of communications comprises one of: communications on an online social network, email messages, text messages, Internet communications, websites, mobile application communications, and/or communications received from a third-party data source.
66.	(Previously Presented) The system of claim 61, wherein the control circuitry is further configured, when determining whether the rate at which the communications within the plurality of communications are created exceeds the predetermined rate, to receive, from a third party data source, third party data indicating that the rate at which the communications within the plurality of communications are created exceeds the predetermined rate.
67.	(Previously Presented) The system of claim 61, wherein the communications within the plurality of communications are created by a plurality of users.
68.	(Cancelled)
69.	(Previously Presented) The system of claim 61, wherein the strength of association between the first keyword and the second keyword is stored in a knowledge graph.
70.	(Previously Presented) The system of claim 61, wherein the control circuitry is further configured to generate for display the search results matching the first keyword and the second keyword in response to determining that the stored strength of association exceeds the predetermined minimum strength.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In interpreting the claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 51 and 61. Particularly the prior art of record fails to teach in response to determining that the rate at which the communications within the plurality of communications are created exceeds the predetermined rate, increasing a stored strength of association between a first keyword and a second keyword, wherein the first keyword and the second keyword are associated with the topic; receiving, subsequent to the first period of time, a first search query that comprises the first keyword; in response to receiving the first search query that comprises the first keyword: determining whether the stored strength of association between the first keyword and the second keyword exceeds a predetermined minimum strength; and in response to determining that the stored strength of association exceeds the predetermined minimum strength, identifying search results matching the first keyword and the second keyword; determining that a predetermined amount of time has elapsed since increasing the stored strength of association between the first keyword and the second keyword; in response to determining that the predetermined amount of time has elapsed since increasing the strength of association, decreasing the stored strength of association between the first keyword and the second keyword; receiving, after the predetermined time has elapsed, a second search query that comprises the first keyword; and in response to receiving the second search query that comprises the first keyword: determining whether the stored strength of association exceeds the predetermined minimum strength; and in response to determining that the stored strength of association does not exceed the predetermined minimum strength, searching for results matching the first keyword without searching for results matching the second keyword.
The above features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 54-57, 59-60, 64-67, 69-70 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
  The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MD I UDDIN/Primary Examiner, Art Unit 2169